884 F.2d 1397
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.John L. STONE, Petitioner,v.VETERANS ADMINISTRATION, Respondent.
No. 89-3032.
United States Court of Appeals, Federal Circuit.
June 8, 1989.

Before MARKEY, Chief Judge, and PAULINE NEWMAN and MAYER, Circuit Judges.
MAYER, Circuit Judge.

ORDER

1
The Veterans Administration moves to dismiss John L. Stone's petition for review for lack of jurisdiction.  Stone has not filed a response.


2
The Merit Systems Protection Board's initial decision became final on September 27, 1987.  Thirty-four days later, the court received Stone's petition for review.


3
Pursuant to 5 U.S.C. Sec. 7703, a petitioner has 30 days to file a petition for review of a final Board decision.  The 30-day period is statutory, mandatory, and jurisdictional.    Monzo v. Department of Transportation, 735 F.2d 1335 (Fed.Cir.1984).  Accordingly, Stone's petition for review is untimely and must be dismissed.


4
Upon consideration thereof,

IT IS ORDERED THAT:

5
The Veteran Administration's motion to dismiss is granted.